Coi t, J.
The collector assessed duty at the rato of one and one-half i ents por pound, on an importation of Swedish iron nail-rods, undei Schedule E, § 2504, Eev. St., as bar iron, rolled or hammered. The i laintiffs claim that the article is only liable to a duty of one and one-f mrth cents per pound, either as a description of rolled and ham-mere 1 iron not otherwise provided for, or as coming under the similitude clause of section 2499, Eev. St., as resembling scroll iron. The case vas heard by the court, jury trial being waived. The evidence show i that the importation is known commercially as nail-rods, and that, in a commercial sense, nail-rods are not bar iron. The article is m¡ de and used for a special purpose, and known in commerce by a dis.inct name. It.further appears that in the act of 1842, and in somt previous acts, nail-rods are specifically designated as such, so that congress in the tariff laws lias recognized nail-rods as distinct from bar iron, or iron in bars. Nail-rods, having acquired a specific commercial designation among traders and importers, and having been designated by a specific name in previous.tariff legislation, would not iroperly come under the'general term bar iron in the Eovised Stat ites, but should be classified as a description of rolled and hain-mer< d iron not otherwise provided for, and so subject to a duty of one nid one-fourth cents a pound.
Yv 3 think this case clearly within the rules laid down in Arthur v. Morison, 96 U. S. 108, and Arthur v. Lahey, Id. 112, and that judg-men; should be entered for the plaintiffs.